DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

   KENT SECURITY OF PALM BEACH, INC., a Florida corporation,
                        Appellant,

                                   v.

 CVE MASTER MANAGEMENT COMPANY, INC., a Florida corporation,
                       Appellee.

                             No. 4D17-3732

                             [June 28, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE15-011992
(12).

  Frank H. Henry of BlueRock Legal, P.A., Miami, for appellant.

   Sheena A. Thakrar and Howard S. Marks of Burr & Forman LLP,
Orlando, and Andrew Winston of Winston Law Firm, Davie, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.